FILED
                            NOT FOR PUBLICATION                             MAY 21 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOHN P. WINDFELDT,                               No. 08-17399

              Petitioner - Appellant,            D.C. No. 2:06-cv-01701-EHC

  v.
                                                 MEMORANDUM *
CHARLES L. RYAN, et al.,

              Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Earl H. Carroll, District Judge, Presiding

                             Submitted May 15, 2012 **

Before:       CANBY, GRABER, and M. SMITH, Circuit Judges.

       Arizona state prisoner John P. Windfeldt appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2). Accordingly,
Windfeldt’s request for oral argument is denied.
      Windfeldt contends that he was denied his Sixth Amendment right to the

effective assistance of counsel during plea negotiations because counsel failed to

adequately advise him of all the mental states included in the second-degree

murder charge. The state court’s conclusion that Windfeldt did not show a

reasonable probability that, but for counsel’s deficient performance, he would have

accepted the plea offer, was neither contrary to, nor an unreasonable application of,

clearly established federal law, nor was it based on an unreasonable determination

of the facts in light of the evidence presented in the state court proceedings. See 28

U.S.C. § 2254(d); Hill v. Lockhart, 474 U.S. 52, 58-59 (1985).

      Windfeldt’s requests for transcripts are denied.

      AFFIRMED.




                                          2                                    08-17399